DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

C vcdlaims 1, 4-13, 16, and 17 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Bossert on May 4, 2021.

Claims
In claim 4, and line 1, replace “according to claim 3” with –according to claim 1--.
In claim 16, and line 1, replace “according to claim 15” with –according to claim 13--.

Allowable Subject Matter

Claims 1, 4-13, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, and 13, and their dependents thereof are allowed because the prior art either alone or in combination fail to anticipate or render obvious, the amended claimed limitation that incorporates the previously objected to limitations of claims 2, and 3 in the independent claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached on 7 - 3:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/C.A.D/
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184